 Case 2:20-cv-00285-JRG Document 33 Filed 02/10/21 Page 1 of 3 PageID #: 265




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 JAPAN DISPLAY INC. and PANASONIC                 §
 LIQUID CRYSTAL DISPLAY CO., LTD.,                §
                                                  §   C.A. NO. 2:20-cv-00283-JRG
        Plaintiffs,                               §
                                                  §
 v.                                               §
                                                  §
 TIANMA MICROELECTRONICS CO.                      §   JURY TRIAL DEMANDED
 LTD.,                                            §
                                                  §
      Defendant.                                  §
 JAPAN DISPLAY INC.,                              §
                                                  §
        Plaintiff,                                §
                                                  §   C.A. NO. 2:20-cv-00284-JRG
 v.                                               §
                                                  §
 TIANMA MICROELECTRONICS CO.                      §   JURY TRIAL DEMANDED
 LTD.,                                            §
                                                  §
      Defendant.                                  §
 JAPAN DISPLAY INC.,                              §
                                                  §
        Plaintiff,                                §
                                                  §   C.A. NO. 2:20-cv-00285-JRG
 v.                                               §
                                                  §
 TIANMA MICROELECTRONICS CO.                      §   JURY TRIAL DEMANDED
 LTD.,                                            §
                                                  §
        Defendant.                                §


             JOINT (AGREED) MOTION FOR ENTRY OF PROTECTIVE ORDER

       Plaintiff Japan Display Inc. (“JDI” or “Plaintiff”) and/or Plaintiff Panasonic Liquid Crystal

Display Co. Ltd. (“PLD”) (collectively “Plaintiffs”) and Defendant Tianma Microelectronics Co.

Ltd. (“Tianma”) file this Joint (Agreed) Motion for Entry of Protective Order. Having agreed upon



US 7715323
 Case 2:20-cv-00285-JRG Document 33 Filed 02/10/21 Page 2 of 3 PageID #: 266




the terms included therein, the parties respectfully request the Court grant this Motion and enter

the Proposed Order, attached as Exhibit A.

Dated: February 10, 2021                        Respectfully submitted,

 /s/ Eric J. Klein                                /s/Aidan C. Skoyles (with permission)
 Eric J. Klein                                    James R. Barney (pro hac vice)
 Lead Attorney                                    james.barney@finnegan.com
 Texas State Bar No. 24041258                     Qingyu Yin (pro hac vice)
 Jeffrey R. Swigart                               qingyu.yin@finnegan.com
 Texas Bar No. 24102553                           Aidan C. Skoyles (pro hac vice)
 VINSON & ELKINS L.L.P.                           aidan.skoyles@finnegan.com
 2001 Ross Avenue, Suite 3900                     FINNEGAN LLP
 Dallas, TX 75201                                 901 New York Avenue N.W.
 Telephone: (210) 220-7700                        Washington, DC 20001
 Facsimile: (210) 220-7716                        Telephone: (202) 408-4000
 Email: eklein@velaw.com                          Facsimile: (202) 408-4400
 Email: jswigart@velaw.com
                                                  Eric H. Findlay
 Hilary L. Preston                                State Bar No. 00789886
 Texas State Bar No. 24062946                     Brian Craft
 Erik Shallman                                    State Bar No. 04972020
 Texas State Bar No. 24113474                     FINDLAY CRAFT, P.C.
 Matthew J. Melancon                              102 N. College Ave., Ste. 900
 Texas State Bar No. 24109544                     Tyler, TX 75702
 VINSON & ELKINS L.L.P.                           Telephone: (903) 534-1100
 2801 Via Fortuna, Suite 200                      Facsimile: (903) 534-1137
 Austin, TX 78746                                 efindlay@findlaycraft.com
 Telephone: (512) 542-8400                        bcraft@findlaycraft.com
 Facsimile: (512) 542-8612
 Email: hpreston@velaw.com                        ATTORNEYS FOR DEFENDANT
 Email: eshallman@velaw.com                       TIANMA MICROELECTRONICS                   CO.
 Email: mmelancon@velaw.com                       LTD.

 Abigail Lubow
 California State Bar No. 314396
 VINSON & ELKINS L.L.P.
 555 Mission Street, Suite 2000
 San Francisco, CA 94105
 Telephone: (415) 979-6963
 Facsimile: (415) 358-5770
 Email: alubow@velaw.com




US 7715323
 Case 2:20-cv-00285-JRG Document 33 Filed 02/10/21 Page 3 of 3 PageID #: 267




 COUNSEL FOR PLAINTIFFS JAPAN
 DISPLAY INC. and PANASONIC LIQUID
 CRYSTAL DISPLAY CO., LTD.




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 10, 2021, a true and correct copy of the foregoing

document was electronically filed in compliance with Local Rule CV-5(a) and was served on all

counsel who are deemed to have consented to electronic service, per Local Rule CV-5(a)(3).


                                                /s/ Erik Shallman
                                                Erik Shallman


                            CERTIFICATE OF CONFERENCE

       I hereby certify that counsel have complied with the meet-and-confer requirements of

Local Rule CV-7(h) and that this motion is unopposed. The personal conference required by the

Rule was conducted by e-mail and telephone on February 8, 9, and 10, 2021, between counsel for

Plaintiffs (Erik Shallman) and counsel for Defendant (Aidan Skoyles).


                                                /s/ Erik Shallman
                                                Erik Shallman




US 7715323
